The parties hereto are husband and wife, and the suit is by the appellee for a divorce and the custody of her and the appellant's minor child. No final decree has been rendered, and the appeal is from two orders, providing for the custody of the child, pending the final outcome of the suit, and an order awarding the appellee an attorney's fee of $200.
We cannot entertain the appeal from the orders providing for the custody of the child. They are interlocutory, and no order appears granting an appeal therefrom and the appeal bond was not filed within the time required therefor by section 14 of the Code of 1930.
The transcript of the evidence introduced at the hearing of the motion for the attorneys fee was stricken from the record at the last term of this court, Rees v. Rees, 193 So. 334, so that we are unable to say that the fee of $200 is excessive. The decree awarding the attorneys fee recites "that complainant, Rene Wright Rees do have and recover the sum of $200 of and from defendant, Claude E. Rees, for and on account of fees of her solicitors, Hugh V. Wall and Stokes V. Robertson. . . ." The appellant says he should have been charged with an attorney's fee sufficient only to enable the appellant to obtain the services of one attorney. This is true. The award to a wife of money for the payment of an attorney's fee by her in a divorce proceeding is not for the benefit of nor is made direct to the attorney *Page 267 
or attorneys employed by her, and that she succeeds in obtaining the services of more than one attorney therefor is of no concern to the husband. Whether the fee allowed here was more than was necessary for obtaining the services of one attorney does not appear — the evidence relative thereto not being before us.
The appeal from the orders providing for the temporary custody of the child will be dismissed. The decree allowing an attorney's fee will be affirmed.
So ordered.